DETAILED ACTION
This correspondence is in response to the communications received February 24, 2021.  Claims 1-19 and 21 are under consideration.  Claim 20 has been cancelled.  Claims 1, 2, 7, 8, 11, 12 and 21 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-19 and 21 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of manufacturing a semiconductor device and the particular etching arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method of manufacturing a semiconductor device and the particular etching arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the channel, gate dielectric layer, first conductive layer, protective layer, metallic layer formed from the protective layer by a gas, then removing the metallic layer with a wet etch solution, in conjunction with,
“wherein the protective layer protects the first conductive layer from the solution of the wet etching operation so that the protective layer remains at an end of the wet etching operation”.

Regarding claim 11, the prior art discloses a method of manufacturing a semiconductor device and the particular etching arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the channel, gate dielectric layer, first conductive layer, second conductive layer, protective layer, metallic layer formed from the protective layer by a gas, then removing the metallic layer with a wet etch solution, in conjunction with,
“wherein the protective layer protects the second conductive layer from the solution of the wet etching operation so that the protective layer remains at an end of the wet etching operation”.

Regarding claim 21, the prior art discloses a method of manufacturing a semiconductor device and the particular etching arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the underlying layer, first conductive layer, boron containing layer, forming an intermixed layer formed by a gas of particular composition, in conjunction with,
“performing a wet etching operation using an aqueous solution containing H3PO4,
wherein the intermixed layer is capable of being dissolved in the aqueous solution containing H3PO4.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893